Title: To Benjamin Franklin from Dumas, 30 April 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 30e. Avril 1779
J’eus l’honneur de vous écrire hier par Rotterdam. Je viens de chez notre Ami, à qui j’ai demandé s’il étoit vrai qu’il avoit dit à g—— F——, que la Ville d’Amsterdam desiroit qu’on n’exécutât pas trop à la rigueur le dernier Edit françois de Navigation? Il m’a assuré qu’il ne l’avoit pas dit; qu’au contraire sa ville comptoit sur l’exécution stricte de cet Edit, puisqu’autrement le parti adverse croiroit que le tout n’est pas sérieux, & s’opiniâtreroit plus que jamais.
Il m’a dit aussi, que le Pensionaire de Rotterdam étoit venu le voir, & l’avoit prié à mains jointes, & d’un ton de désespoir, d’interposer ses bons offices & ceux de sa ville auprès de la Cour de France, pour faire lever l’interdit fulminé contre eux; mais qu’il lui avoit répondu ne pouvoir rien là-dedans, ni lui ni sa ville; qu’il falloit s’adresser à celui qui les avoit plantés dans la bourbe, pour les en retirer. Pauvre consolation pour la Magistrature de Rotterdam, qui, d’un côté, craint une émeute (Car il y a beaucoup de fermentation), &, de l’autre, sent fort bien que la France ne leur fera aucune grace pour l’amour d’un Pce [Prince], qui vient de se declarer si hautement contre elle.
Enfin il m’a répété, que non seulement la Magistrature, mais aussi le gros des Négociants, sont très contents du tour qu’ont pris les choses, & très-résolus de tenir fermes. Ainsi, si l’on disoit ou écrivoit le contraire, croyez que c’est des gens dont les uns trompent, & les autres se laissent tromper. Je réponds de la vérité de ce que dessus. Je suis, Monsieur, avec un grand respect, Votre très-humble & très Obéissant serviteur
D

P.S. Notre Ami déplore avec moi, toutes les fois que nous nous voyons, l’extrême disette de nouvelles Américaines authentiques. Depuis longtemps on n’en a d’autre ici que par le canal des ennemis, qui ne cessent de prôner sans contradiction leur succès, & de peindre les Am—— comme un peuple désuni & discordant, dont l’union ne subsistera pas, & qui va rentrer en détail sous leur obéissance. Ces répétitions éternelles, sans faire impression sur nous, nous désolent & fatiguent vis-à-vis des ames foibles, que nous devons continuellement rassurer. Nous sommes come Job au milieu de ses parens inquiets & inquiétants.
Passy à Son Exc. Mr. Franklin.

 
Addressed: à Son Excellence / Monsieur Franklin, Ministre / Plénipotentiaire des Etats-Unis / de l’Amérique / à Passy. /.
Notation: Dumas la haie April 30. 79
